      Case 7:19-cv-06480-PMH-LMS Document 35
                                          33 Filed 06/05/20
                                                   06/01/20 Page 1 of 2



Hale & Monico LLC                                     Arthur G. Larkin
                                                      Direct (646) 858-1180
                                                      alarkin@ahalelaw.com

53 W. Jackson Blvd.        7 S. Fairview, Ste. 201    456 Fulton Ave.         The Woolworth Building
Ste. 330                   Park Ridge, IL 60068       Ste. 218                233 Broadway
Chicago, IL 60604-3406     847-696-9021 (fax)         Peoria, IL 61602        Ste. 820
312-341-9646                                          309-839-8396            New York, NY 10279
312-341-9656 (fax)                                    309-637-1106 (fax)      646-858-1180



______________________________________________________________________________


                                               June 1, 2020

BY ECF                          The Court has modified the proposed stipulation to remove original
Hon. Lisa M. Smith              paragraph 5 (in an appropriate circumstance a party may seek an
United States Magistrate Judge  order to prevent a party from having possession of a particular
United States District Court
300 Quarropas Street            document), renumbered the paragraphs including internal references
New York, New York 10601        to paragraphs, has not adopted the proposal to provide names and
                                addresses of complainants (in an appropriate circumstance a request
       Re:     Johnson v. McMorrow, 19-CV-6480 (NSR) (LMS)
                                     may be made to the Court for the information), has adopted plaintiff's
Your Honor:
                                     language for bringing a matter to the Court, and has retained original
       We write in connection with the draft confidentiality stipulation (the “Stipulation”).
                                     paragraph 19, now paragraph 18. As the matters were not agreed to
Attached is the redlined draft that reflects the four (4) provisions on which the parties disagree.
                                  but were so ordered, it is no longer a stipulation. See the Note at the
The redlined changes on the attached draft reflect plaintiff’s position on the disputed matters.
                                  end of the Order.
We summarize plaintiff’s position below.

       First, on page three, plaintiff objects to defendants’ proposed paragraph by which
                                                                                                     6/5/2020
defendants seek to prevent the plaintiff from having any copies of “confidential” information,

and would instead allow the undersigned only to show copies of “confidential” materials to the

plaintiff during in-person meetings. We submit that this provision is unreasonable particularly in

light of the Covid-19 restrictions on travel and meetings. The plaintiff is subject to the

provisions of the Stipulation and may not share “confidential” information with unauthorized

persons. To the extent defendants have concerns about dissemination of confidential

information, those concerns are adequately addressed by the Stipulation’s other terms.
      Case 7:19-cv-06480-PMH-LMS Document 35
                                          33 Filed 06/05/20
                                                   06/01/20 Page 2 of 2


        Second, we submit that on page five, the defendants’ proposed paragraph should be

modified to allow for disclosure of the names and addresses of persons who filed complaints

against the named defendants, if any are ordered to be disclosed. Those persons may be

witnesses either at deposition or trial.

        Third, on page 7, we submit that the party asserting confidentiality should bear the

burden of moving for appropriate relief in the event that counsel cannot resolve any dispute over

confidentiality. “To the extent a party seeks a protective order under Rule 26(c), that party ‘has

the burden of showing that good cause exists for issuance of that order.’” Rocky Aspen

Management 204 LLC v. Hanford Holdings LLC, 394 F. Supp. 3d 461, 465 (S.D.N.Y. 2019)

(quoting Gambale v. Deutsche Bank AG, 377 F.3d 133, 142 (2d Cir. 2004)). “Ordinarily, good

cause exists when a party shows that disclosure will result in a clearly defined, specific and

serious injury.” Id. (citing In re Terrorist Attacks on Sept. 11, 2001, 454 F. Supp. 2d 220, 222

(S.D.N.Y. 2006)). “[T]he grant and nature of protection is singularly within the discretion of the

district court.” Id. (quoting Dove v. Atlantic Capital Corp., 963 F.2d 15, 19 (2d Cir. 1992)).

        Because the party seeking confidential treatment for discovery materials bears the burden

of demonstrating “good cause,” that party should bear the burden of seeking court intervention in

the event of any dispute. In the absence of a stipulated order, the Rule would operate in that

manner, e.g., the party asserting confidentiality would bear the burden of seeking relief. We

further submit that failure to move should constitute a waiver of any claim to confidentiality.

        Fourth, we submit that paragraph 19 on page 8 is superfluous and should be deleted.

                                              Respectfully submitted,


                                                     /s/
                                              Arthur G. Larkin, Esq.
                                              HALE & MONICO LLC
AGL/m
cc: All Counsel (by ECF)

                                               2 of 2
